Citation Nr: 1209019	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-32 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for right foot disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for residuals of a pulled hamstring.

7.  Entitlement to service connection for allergic rhinitis.

8.  Entitlement to service connection for irritable bowel syndrome.

9.  Entitlement to service connection for a sleep disorder claimed as insomnia.

10.  Entitlement to service connection for restless leg syndrome.

11.  Entitlement to service connection for Eustachian tube dysfunction.

12.  Entitlement to service connection for migraines.

13.  Entitlement to service connection for carpal tunnel syndrome.

14.  Entitlement to a higher initial evaluation for herpes simplex virus II, currently evaluated as 30 percent disabling.  

15.  Entitlement to a higher initial evaluation for major depression with obsessive compulsive disorder and social anxiety disorder, currently evaluated as 10 percent disabling.  

16.  Entitlement to a higher initial evaluation for left wrist degenerative joint disease, currently evaluated as 10 percent disabling.  

17.  Entitlement to a higher initial evaluation for hemorrhoids, currently evaluated as noncompensable.

18.  Entitlement to a higher initial evaluation for left foot tarsal metatarsal coalition, currently evaluated as noncompensable.

19.  Entitlement to a higher initial evaluation for hypertension, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2007, a statement of the case was issued in October 2008, and a substantive appeal was received in October 2008.  The Veteran failed to appear for a Board hearing in August 2010.  

The issues of service connection for restless leg syndrome, a sleep disorder, carpal tunnel syndrome, Eustachian tube dysfunction, and migraines, and of higher ratings for herpes simplex virus II, psychiatric disorder, left wrist degenerative joint disease, hemorrhoids, left foot tarsal metatarsal coalition, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current right ankle disability.  

2.  The Veteran does not have a current right foot disability.  

3.  The Veteran does not have a current right knee disability.  

4.  The Veteran does not have a current heart disability.  

5.  The Veteran does not have current residuals of a pulled hamstring.  

6.  The Veteran has GERD which had its onset in service.  

7.  The Veteran has allergic rhinitis which had its onset in service.  

8.  The Veteran has irritable bowel syndrome which had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ankle disability, right foot disability, and right knee disability, a heart disability, and residuals of a pulled hamstring are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for GERD are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for allergic rhinitis are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for service connection for irritable bowel syndrome are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in March 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was told to submit service treatment records herself because she was still in service, and she did so.  

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, for the claims which are being denied, the question of effective date and degree of disability are moot.  For the claims of GERD, allergic rhinitis, and irritable bowel syndrome, which are being granted, the Veteran still may submit evidence regarding effective date and degree of disability.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records with the assistance of the Veteran; assisted the Veteran in obtaining evidence; examined the Veteran for the disabilities at issue in April and May 2007; and afforded the Veteran the opportunity to give testimony before the Board.  The examiners examined the Veteran as required and provided all information necessary in their reports.  The examinations were therefore adequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  There was no prejudice from the deviance from the notice requirements as the Veteran indicated in March 2007 that she had submitted all relevant service treatment records.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 105 (2010) (examining Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009)).

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records reflect treatment for heart palpitations in November 2003, a right ankle sprain in February 2004, complaints of bilateral foot pain in association with the Veteran's training for a marathon in August 2006, without accompanying diagnosis, an initial complaint of right knee pain in March 2007 without accompanying diagnosis, and numerous complaints and treatment for diagnoses of GERD/reflux, allergic rhinitis, and irritable bowel syndrome.  

On VA examination in April 2007, the Veteran complained of pertinent symptoms in the right ankle, foot, and knee, and GERD symptoms, and she reported she had been suffering from allergic rhinitis since 2002.  Furthermore, she reported that she was on Aciphex and Prevacid daily for GERD.  

Examination of her nose revealed no nasal obstruction, rhinitis, or sinusitis.  Her heart had a regular sinus rhythm with no heaves, thrills, murmurs, or gallops, and there was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Normal abdominal findings were present.  Her posture and gait were normal and she did not require any assistive devices for ambulation.  Her right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  It also had no recurrent subluxation, locking pain, joint effusion, or crepitus.  The range of motion of her right knee was from 0 to 140 degrees, which is normal.  See 38 C.F.R. § 4.71a, Plate II (2011).  Her right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Moreover, anterior and posterior cruciate ligament stability testing was normal in the right knee.  So was lateral collateral and medial collateral ligament stability testing.  Medial and lateral meniscus testing was normal.  The Veteran's right ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  Her right foot had no tenderness, painful motion, weakness, edema, atrophy, or disturbed circulation.  Pes planus and pes cavus were not present, and no hammertoes, Morton's metatarsalgia, or hallux valgus were found.  Gross examination of all other joints was within normal limits.  Neurologically, motor and sensory examination was within normal limits.  X-rays of the Veteran's right foot, right knee, right ankle, and upper gastrointestinal area were normal.  

The examiner indicated that there was no right knee disorder, right ankle disorder, right foot disorder, allergic rhinitis, GERD, or irritable bowel syndrome because there was no pathology to render a diagnosis, but otherwise acknowledged the Veteran's continuing complaints with respect to all of these claimed disabilities.  The examiner also indicated that there was no diagnosis for the claims of heart condition or a pulled left hamstring; however, a review of the Veteran's systems on January 2008 was positive for GERD.  

Based on the evidence, the Board concludes that service connection is not warranted for a right ankle disorder, right foot disorder, right knee disorder, a heart disorder, or residuals of a pulled hamstring.  The preponderance of the evidence indicates that the Veteran does not have these disabilities, and so the benefit of the doubt doctrine is not for application.  The Veteran was specifically examined for such disability in April 2007, and the examiner indicated that no diagnoses could be rendered because there was no pathology to render a diagnosis.  X-rays were also considered for her foot, knee, and ankle claims.  The Board would like to further emphasize that with the exception of a diagnosis of left foot tarsal metatarsal pathology and pain associated with warts on the feet, there was no diagnosis of the Veteran's complaints of foot and right knee pain during service and that the Veteran had one sprain of the right ankle in February 2004 without any subsequent diagnosis.  In addition, while the Veteran is competent to report pain in these areas of her body, she is not competent to diagnose disabilities in those areas either during or after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Unfortunately, the only competent medical evidence of diagnosis is against those claims.  

The Board further finds, however, that service connection is warranted for GERD, allergic rhinitis, and irritable bowel syndrome.  The Veteran was seen for these conditions on numerous occasions in service, which helps demonstrate chronicity, and the Veteran indicated on VA examination in April 2007 that she continued to have associated problems.  While the examiner indicated in April 2007 that there were no diagnoses because there was no pathology to render diagnoses, since the Veteran was diagnosed with these disorders in service and has reported continuing symptoms since service, the Board will give her the benefit of the doubt, and conclude that she has these disorders, that they are chronic nature, and that they had their onset in service.  






ORDER

Service connection for a right ankle disability, a right foot disability, a right knee disability, a heart disability, and residuals of a pulled hamstring, is denied.

Service connection for GERD is granted.

Service connection for allergic rhinitis is granted.

Service connection for irritable bowel syndrome is granted.  


REMAND

The Veteran claimed service connection for insomnia.  A December 2011 statement from her representative indicates that her claim should include service connection for sleep apnea, as the Veteran indicated on VA examination in April 2007 that she had been diagnosed with it in November 2006.  The representative also noted that the Veteran had complained of sleep disturbance, and that this had been attributed to the Veteran's service-connected psychiatric disorder.  The representative noted that a sleep study had not been performed, and that one should be.  The Veteran had complained of fatigue on VA examination in 2007.  In light of the above, a VA examination will be scheduled as indicated below.  

The Veteran claims service connection for restless leg syndrome.  She reported having it on VA examination in April 2007.  No meaningful history or examination findings were reported at that time, and none others are contained in the claims folder.  Accordingly, a VA examination as indicated below will be conducted.  

The Veteran claims service connection for migraines.  A migraine headache was reported in service in February 2006.  The VA examination in April 2007 did not specifically query or examine the Veteran for migraine headaches.  Accordingly, the Board finds that a VA examination is necessary, as indicated below.   

The Veteran claims service connection for carpal tunnel syndrome.  This was found on service evaluation in April 2007, after the April 2007 VA examination.  While the examiner in April 2007 indicated that the Veteran did not have carpal tunnel syndrome, it is unclear that it was specifically examined for, and there are no complaints for it listed, indicating that it may have been overlooked and that the examiner may have been just speculating about whether the Veteran has it, when he was asked about it after the examination was conducted.  Accordingly, the Board finds that another VA examination is necessary, as indicated below.  

The Veteran claims service connection for Eustachian tube dysfunction.  She indicated on VA examination in April 2007 that she had had some Eustachian tube dysfunction issues.  The examiner did not clearly indicate whether the Veteran has a current Eustachian tube disability and if so, whether it is related to service.  Accordingly, another VA examination should be conducted, as indicated below.  

The Veteran's service-connected herpes simplex virus II, psychiatric disorder, left wrist degenerative joint disease, hemorrhoids, left foot tarsal metatarsal coalition, and hypertension were each rated based upon a VA examination which took place in April 2007, while the Veteran was still in service.  It is now 2012, almost 5 years since her last examinations.  In light of the above, the Board feels that new examinations should be given for these disabilities, as they might have changed since the time they were last examined and the April 2007 findings are old.  

Before all of the above, however, all medical records of treatment the Veteran has received since July 2008 should be obtained and incorporated into her claims folder, and the Veteran should be provided with the notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of treatment the Veteran has received since July 2008, incorporate them into her claims folder, and provide the Veteran with the notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should also schedule the Veteran for an appropriate VA examination(s) to address the nature and etiology of any current sleep disorder to include insomnia and sleep apnea; restless leg syndrome; Eustachian tube dysfunction; migraine headache disorder; and carpal tunnel syndrome.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated studies and tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current sleep disorder to include insomnia and sleep apnea; restless leg syndrome; Eustachian tube dysfunction; migraine headache disorder; and/or carpal tunnel syndrome had its onset during active service or is related to any in-service disease or injury.  The examiner should provide a rationale for the opinions.

3.  The Veteran should be scheduled for a VA examination(s) in order to determine the current severity of her major depression with obsessive compulsive disorder and social anxiety disorder; left wrist degenerative joint disease; hemorrhoids; left foot tarsal metatarsal coalition; and hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.

Examination findings should be reported to allow for application of VA's rating criteria for these disorders.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's major depression with obsessive compulsive disorder and social anxiety disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


